DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 04/15/2021 is acknowledged.
The examiner acknowledges the election of group II, canceling of claim 7 and the amendments to the claims filed on 10/07/2021 and the canceling of claim 8 and amendments made to claim 5-6 and 9-10 filed on 01/13/2022.
Claims 5-6 and 9-10 are being examined on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jing (CN104013652A) and Rojas (Screening of several excipients for direct compression of tablets: A new perspective based on functional properties, Rev Cienc Farm Basica Apl., 2013; 34(10:17-.
Jing’s general disclosure is to a purification process of ganoderma lucidum spores’ powder (see abstract).
Regarding claims 5, Jing teaches a method of breaking (disrupting) ganoderma lucidum spore powder (see abstract) and teaches water extraction from 2-4 times at 50 degrees Celsius to 100 degrees Celsius each for 1-3 hours with the water at 7-10 times that of the Ganoderma spore powder (see page 3, para. 5), concentrating, drying (see abstract) and pulverizing (see page 3, para. 4, page 6, para. 2, page 9, embodiment 13, etc). Jing also teaches granulating (see page 3, (7)) and filtering with a centrifuge to screen out different parts (see page 6, (5)) which is the same as screening.
Jing teaches the above method wherein a water extraction method can be done 2-4 times at 50 degrees Celsius to 100 degrees Celsius each for 1-3 hours with the water at 7-10 times that of the Ganoderma spore powder, which is the same as the instantly taught method of a 3 stage extraction as the method is taught to be done between 2-4 times (ie. 3) and the only difference is the temperature of the first stage, which can be adjusted by any person having skill in the art for reasons of slowing the first extraction process down to meticulously extract out active ingredients from the first raw materials. This could allow for speedier steps (time allotted) in the remaining extractions that require higher temperatures.
Jing also teaches that the Ganoderma spore powder purification techniques is to the separation of the spore powder individual components (wall shell) and the enrichment of effective ingredients (polysaccharide and triterpene etc.) and teaches that refining the nd para, page 5).
Regarding claim 6, Jing teaches filtering with different sized sieves to remove impurities (see page, 12, (1), and page 3, (1), page, (1) etc.).
Regarding claims 9 and 10, Jing teaches constant pressure of vacuum drying and microwave drying at 60 degrees Celsius or above (see page 3, (3)) and a the filter press for isolation is set at a pressure of less than or equal to 0.3 Mpa (see page 3, (5)).
Jing does not teach adding sorbitol or povidone K30 for 10-30 minutes to the aqueous extract.
Roja’s general disclosure is a report on certain excipients use in tablet formation.
Rojas teaches that in terms of performance PVP-K30 (povidone K30) and sorbitol exhibit the best dilution potential and also are most appropriate for direct compression of drugs (see abstract) and have  low  elastic  recovery  and  good  flow,  making  them  suitable  as  direct  compression agents (see concluding remarks).
The combined prior art does not specifically teach the sieving meshes being of the instantly taught size. However it would have been obvious to a person having ordinary skill in the art at the effective filling date to optimize different sieving mesh sizes because it is routine and conventional to optimize these different parameters to filter out specific materials and to arrive at the instant invention.
Therefore it would have been obvious to use sorbitol and PVP-K30 when tableting the Ganodemra spore powder taught by Jing because it is commonly used in the art and because both of these show better dilution potentials when compared with other excipients. 
nd para, page 5). The modification of the end result of polysaccharide and triterpene content, especially when the extraction method results in 20 times the normal amount, is something that one of ordinary skill can optimize. Also In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
There would have been a reasonable expectation of success in creating an aqueous-disrupted-Ganoderma spore powder with sorbitol and PVP-K30 because these method steps have already been described in the art and the use of these excipients in tablet formation is well known and conventional in the art. Therefore, there is a reasonable expectation of success, based upon prior references and what is known in the art, that the modified teachings of Jing, along with any optimization needed, would meet the claimed functional limitation of the instant invention.

Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive. The applicant argues that the relied upon reference does not teach a 3 stage method of extraction, however this is not the case. As discussed above, Jing teaches the water extraction to take place between 2-4 times which would equate or at the least include a 3 stage process. Each parameter of extraction time, amount of solvent used, type of solvent and temperatures are met, with exception to the first stage temperature being at 25-30 degrees Celsius. However the adjustment of lowering the temperature during the first phase of extraction is known in the art to allow for a more meticulous and slower extraction step to extract out all necessary components. Also as discussed in the MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).” In this particular case, there is no evidence that the claimed temperature of the extraction produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of temperature during extraction would have been obvious before the effective filing date of applicant’s claimed invention.
The applicant also argues that Jing is silent on the amount of triterpenes and polysaccharide content that is to be included in the final product. As previously mentioned the end content of each active ingredient is something which the artisan can optimize especially 
The applicant argues that based on the relied upon references that one of ordinary skill would not determine the technical problem to be solved by instant claim 5, however the extraction methods are the same and the art teaches the method the Ganoderma spore which has higher concentration of active components and is capable of enhancing immunity (see page 7, experiment 4), and anti-cancer effects, particularly lung cancer (see experiment 6). Also these effects do not need to be taught as the examination is to the method of extraction and not the use of the composition.
The applicant also argues that Jing also teaches additional extractions through the use of ethanol as a solvent. This additional process allows for additional components to be extracted and Jing already teaches the water extraction of the instant invention as previously discussed, which yields the same content of the instant invention.
The applicant also argues that Jing and Rojas fail to teach the tablet formation. Jing discloses that the Gandoerma spore powder can be made into a tablet (see above) and Rojas teaches wherein sorbital and povidone K30 are the preferred excipients when tableting drugs because they have better dilution potentials. Nowhere in the relied upon art does it teach away the use of these excipients when being utilized with traditional Chinese medicine and so a person relying upon Roja’s art would use the knowledge in an undisputed manner and apply it to Jing’s formulation of the Ganoderma spore powder into a tablet.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655